MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      FILED
court except for the purpose of establishing                               Jul 22 2019, 9:20 am
the defense of res judicata, collateral
                                                                               CLERK
estoppel, or the law of the case.                                          Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rebecca L. Gray                                          Curtis T. Hill, Jr.
The Law Offices of Rebecca Gray, LLC                     Attorney General of Indiana
Carmel, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Velia Ann Burton,                                        July 22, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2962
        v.                                               Appeal from the Shelby Circuit
                                                         Court
State of Indiana,                                        The Honorable Trent E. Meltzer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         73C01-1803-F2-4



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2962| July 22, 2019                       Page 1 of 4
                                          Case Summary
[1]   In October of 2018, Velia Ann Burton was convicted of Level 2 felony dealing

      in methamphetamine, Level 4 felony methamphetamine possession, and Level

      6 felony maintaining a common nuisance. The trial court sentenced Burton to

      nineteen years of incarceration. Burton contends that her sentence is

      inappropriate in light of the nature of her offense and her character. We affirm.



                            Facts and Procedural History
[2]   In February of 2018, police officers executed a search warrant at the home

      where Burton was residing and discovered Burton and her boyfriend lying in

      bed. Officers also discovered a total of 27.25 grams of methamphetamine,

      plastic baggies, scales, and various drug paraphernalia. Burton admitted to

      dealing methamphetamine to twelve different individuals each month. In

      March of 2018, the State charged Burton with Level 2 felony dealing in

      methamphetamine, Level 4 felony methamphetamine possession, and Level 6

      felony maintaining a common nuisance. In October of 2018, a jury trial was

      held, after which Burton was found guilty as charged. In November of 2018, the

      trial court merged the dealing and possession convictions and sentenced Burton

      to an aggregate sentence of nineteen years of incarceration.



                                 Discussion and Decision
[3]   Burton contends that her nineteen-year sentence is inappropriate. We may

      revise a sentence if, “after due consideration of the trial court’s decision, the
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2962| July 22, 2019   Page 2 of 4
      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Ind. Appellate Rule 7(B). “Sentencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

      2008) (internal citations omitted). The defendant bears the burden of proving

      that her sentence is inappropriate in the light of both the nature of her offense

      and her character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013).

      Burton was sentenced to nineteen years on her convictions of Level 2 felony

      dealing in methamphetamine and Level 6 felony maintaining a common

      nuisance. Burton faced a maximum punishment of thirty years on the Level 2

      felony and two-and-one-half years on the Level 6 felony. See Ind. Code § 35-50-

      2-4.5, Ind. Code § 35-50-2-7.


[4]   The nature of Burton’s offense does not support a reduction in her sentence.

      Burton was convicted of Level 2 felony dealing in methamphetamine after

      police discovered 27.25 grams of methamphetamine in her home, which is far

      greater than the amount needed to sustain the conviction. In addition, the

      police recovered plastic baggies, scales, and various drug paraphernalia. Burton

      also admitted to dealing the methamphetamine to twelve different individuals

      each month.


[5]   Burton’s character also does not support a reduction in her sentence. At thirty-

      one years old, Burton has prior convictions for Level 6 felony auto theft, Class

      D felony auto theft, three counts of Class D felony theft, Class A misdemeanor

      possession of a controlled substance, Class A misdemeanor theft, and Class A

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2962| July 22, 2019   Page 3 of 4
      misdemeanor false informing. Burton has also violated the terms of her

      probation. Moreover, at the time of her arrest, Burton faced pending charges in

      another county and outstanding warrants had been issued for her arrest in

      multiple counties. Despite her prior contacts with the criminal justice system,

      Burton has been unwilling to conform her actions to societal norms. Burton has

      failed to establish that her sentence is inappropriate.


[6]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2962| July 22, 2019   Page 4 of 4